DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 05/03/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takasu et al. (US 2008/0265975), hereinafter Takasu.
	Regarding claim 1, Takasu discloses (see figures 1-18) a drive circuit (figure 1, part drive circuit generated by 6 and 7) for a switch (figure 1, part through Vg1/Vg2) that drives an upper-arm switch (figure 1, part 2) and a lower-arm switch (figure 1, part 3) that include body diodes (figure 1, parts 2a/3a), wherein: each of the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3)  includes a first terminal, a second terminal, and a control terminal, (figure 1, parts 2 and 3; upper, lower and control terminals)  and the second terminal of the upper-arm switch (figure 1, part 2; lower terminal)  is connected to the first terminal of the lower-arm switch  (figure 1, part 3; upper terminal); each of the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3) is set to an on-state (figures 1, 6, 8 and 18, parts 2 and 3; when Vg1 and Vg2 are in on-state [at Von]) that allows a flow of current between the first terminal and the second terminal (figure 1, parts 2 and 3; allows a flow of current between upper and lower terminals) , as a result of a potential difference in the control terminal relative to the second terminal (figure 1, parts 2 and 3; potential difference in the gate and source terminals) becoming equal to or greater than a threshold voltage (figure 1, parts 2 and 3; potential difference in the gate and source terminals becoming equal to or greater than a threshold voltage when Vg1 and Vg2 are in on-state [at Von]), and an off-state (figures 1, 6, 8 and 18, parts 2 and 3; when Vg1 and Vg2 are in off-state [at Voff1 and Voff2]) that inhibits a flow of current in a direction from the first terminal towards the second terminal (figure 1, parts 2 and 3; inhibits a flow of current in a direction from upper and lower terminals), as a result of the potential difference in the control terminal relative to the second terminal (figure 1, parts 2 and 3; potential difference in the gate and source terminals) becoming less than the threshold voltage (figure 1, parts 2 and 3; potential difference in the gate and source terminals becoming less than the threshold voltage when Vg1 and Vg2 are in off-state [at Voff1 and Voff2]); and the drive circuit (figure 1, part drive circuit generated by 6 and 7) comprises: a voltage adjusting unit (figures 1 and 3, part 7) that adjusts applied voltages of the respective control terminals (figures 1 and 3, parts Vg1 and Vg2) of the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3) by having energization thereof controlled (figures 1 and 3, part 7); and a control unit (figures 1 and 2, part 6) that performs energization control (figures 1-3, part through Vp1/Vp2 and Vg1-p/Vg2-p) of the voltage adjusting unit (figures 1 and 3, part 7) such that the upper-arm switch (figure 1, part 2)  and the lower-arm switch (figure 1, part 3) are alternately set to the on-state (figures 1, 6, 8 and 18, parts 2 and 3; when Vg1 and Vg2 alternately set to on-state[Von]) while interposing a dead time between the on-state (figures 1, 6, 8 and 18, parts 2 and 3; interposing a dead time when Vg1 and Vg2 both are at off-state[at Voff1 and Voff2]) of the upper-arm switch(figure 1, part 2) and the on-state of the lower-arm switch (figure 1, part 3), wherein: the control unit (figures 1 and 2, part 6) performs energization control (figures 1-3, part through Vp1/Vp2 and Vg1-p/Vg2-p)  of the voltage adjusting unit  (figures 1 and 3, part 7) so as to maintain the electric potential of the control terminal (figures 8 and 18, parts gate voltage of HI-MOSFET and gate voltage of LO-MOSFET) relative to the second terminal (figure 1, parts 2 and 3; source terminals) of a target switch  (figure 1, parts 2 OR 3 as target switch; for example the target switch will be 2) at a negative voltage over a period (figure 8, part gate voltage of HI-MOSFET; Voff2 [-10V]; period between T10-T11)(paragraph [0056]; the voltages are Von=10 [V], Voff1=0 [V], and Voff2=-10 [V]) from a timing subsequent to a start timing of a dead time (figure 8, part gate voltage of HI-MOSFET; dead time at VIIIA) (paragraph [0079]; a symbol VIIIA shows the dead time)  immediately after the target switch is switched to the off-state (figure 8, part gate voltage of HI-MOSFET; start timing at T10), until a point within a period over which an opposing arm switch is set to the on-state (figure 8, part gate voltage of HI-MOSFET and gate voltage of LO-MOSFET; until a point at T11), and subsequently maintain the electric potential of the control terminal (figure 8, part gate voltage of HI-MOSFET; Voff1 [0V]; period between T11-T13) relative to the second terminal of the target switch (figure 1, part 2; source terminal) at the off-voltage (figure 8, part gate voltage of HI-MOSFET; Voff1 [0V]; period between T11-T13) until a next dead time is ended (figure 8, part gate voltage of HI-MOSFET; until dead time VIIIA is ended at T13); the target switch (figure 1, parts 2 OR 3 as target switch; for example the target switch will be 2) is a switch that includes a target diode (figure 1, parts 2a OR 3a as target diode; for example the target diode will be 2a) among the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3), the target diode being a diode (figure 1, part 2a)  through which a feedback current flows during the dead time (figure 8, part gate voltage of HI-MOSFET; dead time VIIIA) among the body diodes (figure 1, parts 2a and 3a) respectively included in the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 2); the opposing arm switch (figure 1, parts 2 OR 3 as opposing arm switch; for example the opposing arm switch will be 3) is a switch other than the target switch (figure 1, parts 2 OR 3 as target switch; for example the target switch will be 2); the off-voltage (figure 8, part Voff1 [0V]) is a voltage that is equal to or greater than 0 and less than the threshold voltage (figure 8, part Voff1 [0V]), and the negative voltage (figure 8, part Voff2 [-10V]) is a voltage that is less than 0  (figure 8, part Voff2 [-10V]) (paragraph [0056]; the voltages are Von=10 [V], Voff1=0 [V], and Voff2=-10 [V]); the control unit (figures 1 and 2, part 6) performs energization control (figures 1-3, part through Vp1/Vp2 and Vg1-p/Vg2-p) of the voltage adjusting unit (figures 1 and 3, part 7) so as to maintain the electric potential of the control terminal relative to the second terminal (figure 1, part the opposing arm switch will be 3; potential difference in the gate and source terminal) of the opposing arm switch (figure 1, part the opposing arm switch will be 3) at the off-voltage at each of the dead time (figure 8, part gate voltage of LO-MOSFET; Voff1; at dead time VIIIA) and a period over which the target switch (figure 1, parts 2 OR 3 as target switch; for example the target switch will be 2) is set to the on-state (figure 8, part gate voltage of HI-MOSFET; Von; at VIIIC); an inductive load (figure 1, parts 4)(paragraph [0042]; The load 4 to be driven is, for example, an inductive load such as a motor, resistance load, and a combination load including a inductive load and a resistance loads) is connected to a connection point (figure 1, part middle point between 2 and 3) of the upper-arm (figure 1, part 2) switch and the lower-arm switch (figure 1, part 3); the voltage adjusting unit (figures 1 and 3, part 7) comprises: an upper-arm voltage adjusting unit (figure 3, part upper-arm voltage adjusting unit generated by 71) that adjusts the applied voltage of the control terminal  (figure 3, part Vg1) of the upper-arm switch  (figure 1, part 2)  by having energization thereof controlled (figure 3, part upper-arm voltage adjusting unit generated by 71); and a lower-arm voltage adjusting unit (figure 3, part lower-arm voltage adjusting unit generated by 72) that adjusts the applied voltage of the control terminal (figure 3, part Vg1) of the lower-arm switch (figure 1, part 3) by having energization thereof controlled (figure 3, part lower-arm voltage adjusting unit generated by 72); the control unit (figures 1 and 2, part 6) comprises: an upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) that performs energization control (figure 2, part through Vg1-p and Vp1) of the upper-arm voltage adjusting unit (figure 3, part upper-arm voltage adjusting unit generated by 71); and a lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) that performs energization control (figure 2, part through Vg2-p and Vp2) of the lower-arm voltage adjusting unit (figure 3, part lower-arm voltage adjusting unit generated by 72), wherein the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) determines whether a current flow direction  (figure 1, part through 5a and 6e detection)(figure 16, part direction of inductor current; ← or → ) is a direction from the inductive load (figure 1, parts 4) towards the connection point (figure 1, part middle point between 2 and 3) or a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, parts 4)(paragraphs [0044]-[0053]; the current detection units 5a and 5b detect currents flowing through the Hi-MOSFET 2 and the Lo-MOSFET 3, respectively. Each current detection unit 5a, 5b is arranged in a direction so that a reverse recovery current changes from positive to negative, and then changes from negative to approximately 0…  Since the reverse recovery phenomenon causes the currents detected by the current detection units 5a, 5b to change from positive to negative and further change from negative to approximately 0, a reverse recovery phenomenon period is detected based on a period, in which the negative current flow is indicated by the voltage. Thus, it is possible to determines the period of the signals Vf1, Vf2 being in the low level as the reverse recovery phenomenon period), when determined (figure 1, part through 5a and 6e detection) (figure 16, part direction of inductor current; ← ; reverse phenomenon occurs at hi-switch [Hi]) that a current flow direction is a direction from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3), the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) performs energization control (figure 2, part through Vg1-p and Vp1) of the upper-arm voltage adjusting unit (figure 3, part upper-arm voltage adjusting unit generated by 71) so as to maintain the electric potential of the control terminal relative to the second terminal of the upper-arm switch (figure 1, part 2) at the negative voltage over a period (figure 8, part gate voltage of HI-MOSFET; Voff2 [-10V]; period between T10-T11) from a timing subsequent to a start timing of a dead time (figure 8, part gate voltage of HI-MOSFET; dead time at VIIIA) (paragraph [0079]; a symbol VIIIA shows the dead time), of the dead time (figure 8, part gate voltage of HI-MOSFET; dead time at VIIIA) immediately after the upper-arm switch serving as the target switch is switched to the off-state (figure 8, part gate voltage of HI-MOSFET; at T10), until a point within a period over which the lower-arm switch serving as the opposing arm switch (figure 1, part 3) is set to the on-state (figure 8, part gate voltage of HI-MOSFET and gate voltage of LO-MOSFET; until a point at T11), and subsequently maintain the electric potential of the control terminal (figure 8, part gate voltage of HI-MOSFET; Voff1 [0V]; period between T11-T13) relative to the second terminal of the upper-arm switch (figure 1, part 2; source terminal) at the off-voltage (figure 8, part gate voltage of HI-MOSFET; Voff1 [0V]; period between T11-T13) until a next dead time is ended (figure 8, part gate voltage of HI-MOSFET; until dead time VIIIA is ended at T13), and when determined (figure 1, part through 5a and 6e detection) (figure 16, part direction of inductor current; → ; reverse phenomenon occurs at lo-switch [Lo]) that the current flow direction is a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) performs energization control (figure 2, part through Vg1-p and Vp1) of the upper-arm voltage adjusting unit (figure 3, part upper-arm voltage adjusting unit generated by 71) so as to maintain the electric potential of the control terminal relative to the second terminal of the upper-arm switch (figure 1, part 2) at the off-voltage (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of HI-MOSFET is vice versa of LO-MOSFET; the gate voltage of HI-MOSFET represented by the gate voltage of LO-MOSFET in figure 8; off-state [Voff1] at dead time VIIIA) at each of the dead time (figure 8, part dead time VIIIA) and a period over which the lower-arm switch (figure 1, part 3) is set to the on-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of HI-MOSFET is vice versa of LO-MOSFET; the gate voltage of HI-MOSFET represented by the gate voltage of LO-MOSFET in figure 8; off-state [Voff1] at VIIIC); and the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) determines whether a current flow direction (figure 1, part through 5b and 6f detection) (figure 16, part direction of inductor current; ← or → )  is a direction from the inductive load (figure 1, part 4)  towards the connection point (figure 1, part middle point between 2 and 3) or a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4) (paragraphs [0044]-[0053]; the current detection units 5a and 5b detect currents flowing through the Hi-MOSFET 2 and the Lo-MOSFET 3, respectively. Each current detection unit 5a, 5b is arranged in a direction so that a reverse recovery current changes from positive to negative, and then changes from negative to approximately 0…  Since the reverse recovery phenomenon causes the currents detected by the current detection units 5a, 5b to change from positive to negative and further change from negative to approximately 0, a reverse recovery phenomenon period is detected based on a period, in which the negative current flow is indicated by the voltage. Thus, it is possible to determines the period of the signals Vf1, Vf2 being in the low level as the reverse recovery phenomenon period), when determined (figure 1, part through 5b and 6f detection)(figure 16, part direction of inductor current; → ; reverse phenomenon occurs at lo-switch [Lo]) that the current flow direction is a direction from the connection point (figure 1, part middle point between 2 and 3)  towards the inductive load (figure 1, part 4), the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) performs energization control (figure 2, part through Vg2-p and Vp2) of the lower-arm voltage adjusting unit (figure 3, part lower-arm voltage adjusting unit generated by 72) so as to maintain the electric potential of the control terminal relative to the second terminal of the lower-arm switch (figure 1, part 3) at the negative voltage over a period (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff2] at period between T10-T11) from a timing subsequent to a start timing of a dead time (figure 8, part starting timing of dead time VIIIA), of the dead time (figure 8, part starting timing of dead time VIIIA) immediately after the lower-arm switch serving as the target switch is switched to the off-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff2] at T10), until a point within a period over which the upper-arm switch serving as the opposing arm switch (figure 1, part 2) is set to the on-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; until T11), and subsequently maintain the electric potential of the control terminal relative to the second terminal of the lower-arm switch (figure 1, part 3) at the off-voltage until a next dead time is ended (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff1] between T11-T13), and when determined that the current flow direction is a direction (figure 1, part through 5b and 6f detection) (figure 16, part direction of inductor current; ← ; reverse phenomenon occurs at hi-switch) from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3), the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) performs energization control (figure 2, part through Vg2-p and Vp2) of the lower-arm voltage adjusting unit (figure 3, part lower-arm voltage adjusting unit generated by 72) so as to maintain the electric potential of the control terminal relative to the second terminal of the lower-arm switch  (figure 1, part 3) at the off-voltage at each of the dead time (figure 8, part gate voltage of LO-MOSFET; Voff1 at VIIIA) and a period over which the upper-arm switch (figure 1, part 2) is set to the on-state (figure 8, part gate voltage of LO-MOSFET; Voff1 at VIIIC).
	Regarding claim 2, Takasu discloses everything claimed as applied above (see claim 1). Further, Takasu discloses (see figures 1-18) each of the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3) includes a sense terminal (figure 1, part sense terminals at 5a and 5b) that outputs a minute current that is correlated with a current that flows between the first terminal and the second terminal (figure 1, parts 2 and 3; current flows between upper and lower terminals)(paragraph [0044]; the current detection units 5a and 5b detect currents flowing through the Hi-MOSFET 2 and the Lo-MOSFET 3, respectively); the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) determines (figure 1, part through 5a detection [Vri-hi])(figure 16, part direction of inductor current; ← or → ) that the current flow direction is either of the direction from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3) and the direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), based on the minute current outputted from the sense terminal (figure 1, part sense terminals at 5a) of the upper-arm switch (figure 1, part 2); and the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) determines (figure 1, part through 5b detection [Vri-lo])(figure 16, part direction of inductor current; ← or → ) that the current flow direction is either of the direction from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3) and the direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), based on the minute current outputted from the sense terminal (figure 1, part sense terminals at 5b) of the lower-arm switch (figure 1, part 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (US 2008/0265975), hereinafter Takasu, in view of Hamanaka (US 2013/0181749).
Regarding claim 23 Takasu discloses everything claimed as applied above (see claim 1). Further, Takasu discloses (see figures 1-18) the drive circuit (figure 1, part drive circuit generated by 6 and 7) is applied to a system (figure 1) that includes a current detecting unit that detects a current (figure 1, parts 5a and 5b); the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) determines (figure 1, part through 5a detection [Vri-hi])(figure 16, part direction of inductor current; ← or → ) that the current flow direction is either of the direction from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3) and the direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), based on a detection value of the current detecting unit (figure 1, part 5a); and the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) determines (figure 1, part through 5b detection [Vri-lo])(figure 16, part direction of inductor current; ← or → ) that the current flow direction is either of the direction from the inductive load (figure 1, part 4) towards the connection point (figure 1, part middle point between 2 and 3) and the direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), based  on the detection value of the current detecting unit (figure 1, part 5b). However, Takasu does not expressly disclose a current detecting unit that detects a current that flows between the connection point of the upper-arm switch and the lower-arm switch and the inductive load
Hamanaka (see figures 1-5) a current detecting unit (figure 1, part 20) that detects a current that flows between the connection point of the upper-arm switch and the lower-arm switch (figure 1, part connection point between Sup and Sun) and the inductive load (figure 1, part 10) (paragraph [0026]; current sensors 20 and 22 for detecting the U-phase current iu and the W-phase current iw of the motor-generator 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current detection unit of Takasu with the current detection unit features as taught by Hamanaka and obtain the drive circuit is applied to a system that includes a current detecting unit that detects a current that flows between the connection point of the upper-arm switch and the lower-arm switch and the inductive load; the upper-arm driving unit determines that the current flow direction is either of the direction from the inductive load towards the connection point and the direction from the connection point towards the inductive load, based on a detection value of the current detecting unit; and the lower-arm driving unit determines that the current flow direction is either of the direction from the inductive load towards the connection point and the direction from the connection point towards the inductive load, based on the detection value of the current detecting unit, because it provides more accurate current detection in order to obtain more efficient switching control.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 9-12 of the Applicant's Response (“However, Takasu does not disclose or suggest energization control of the upper-arm adjusting unit and the lower-arm voltage adjusting unit of the present disclosure when it is determined that the current flow direction is a direction from the connection point towards the inductive load. Specifically, Takasu does not disclose or suggest a timing chart showing transitions in gate voltages of the upper- and lower-arm switches when the phase current is positive, as shown in Fig. 9 of the present application, as reproduced below”).
The Examiner respectfully disagrees with Applicant’s arguments, because Takasu discloses wherein the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) determines whether a current flow direction  (figure 1, part through 5a and 6e detection)(figure 16, part direction of inductor current; ← or → ) is a direction from the inductive load (figure 1, parts 4) towards the connection point (figure 1, part middle point between 2 and 3) or a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, parts 4)(paragraphs [0044]-[0053]; the current detection units 5a and 5b detect currents flowing through the Hi-MOSFET 2 and the Lo-MOSFET 3, respectively. Each current detection unit 5a, 5b is arranged in a direction so that a reverse recovery current changes from positive to negative, and then changes from negative to approximately 0…  Since the reverse recovery phenomenon causes the currents detected by the current detection units 5a, 5b to change from positive to negative and further change from negative to approximately 0, a reverse recovery phenomenon period is detected based on a period, in which the negative current flow is indicated by the voltage. Thus, it is possible to determines the period of the signals Vf1, Vf2 being in the low level as the reverse recovery phenomenon period)… and when determined (figure 1, part through 5a and 6e detection) (figure 16, part direction of inductor current; → ; reverse phenomenon occurs at lo-switch [Lo]) that the current flow direction is a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), the upper-arm driving unit (figure 2, part upper-arm driving unit that generate Vg1-p and Vp1) performs energization control (figure 2, part through Vg1-p and Vp1) of the upper-arm voltage adjusting unit (figure 3, part upper-arm voltage adjusting unit generated by 71) so as to maintain the electric potential of the control terminal relative to the second terminal of the upper-arm switch (figure 1, part 2) at the off-voltage (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of HI-MOSFET is vice versa of LO-MOSFET; the gate voltage of HI-MOSFET represented by the gate voltage of LO-MOSFET in figure 8; off-state [Voff1] at dead time VIIIA) at each of the dead time (figure 8, part dead time VIIIA) and a period over which the lower-arm switch (figure 1, part 3) is set to the on-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of HI-MOSFET is vice versa of LO-MOSFET; the gate voltage of HI-MOSFET represented by the gate voltage of LO-MOSFET in figure 8; off-state [Voff1] at VIIIC); and the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) determines whether a current flow direction (figure 1, part through 5b and 6f detection) (figure 16, part direction of inductor current; ← or → )  is a direction from the inductive load (figure 1, part 4)  towards the connection point (figure 1, part middle point between 2 and 3) or a direction from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4) (paragraphs [0044]-[0053]; the current detection units 5a and 5b detect currents flowing through the Hi-MOSFET 2 and the Lo-MOSFET 3, respectively. Each current detection unit 5a, 5b is arranged in a direction so that a reverse recovery current changes from positive to negative, and then changes from negative to approximately 0…  Since the reverse recovery phenomenon causes the currents detected by the current detection units 5a, 5b to change from positive to negative and further change from negative to approximately 0, a reverse recovery phenomenon period is detected based on a period, in which the negative current flow is indicated by the voltage. Thus, it is possible to determines the period of the signals Vf1, Vf2 being in the low level as the reverse recovery phenomenon period), when determined (figure 1, part through 5b and 6f detection)(figure 16, part direction of inductor current; → ; reverse phenomenon occurs at lo-switch [Lo]) that the current flow direction is a direction from the connection point (figure 1, part middle point between 2 and 3)  towards the inductive load (figure 1, part 4), the lower-arm driving unit (figure 2, part lower-arm driving unit that generate Vg2-p and Vp2) performs energization control (figure 2, part through Vg2-p and Vp2) of the lower-arm voltage adjusting unit (figure 3, part lower-arm voltage adjusting unit generated by 72) so as to maintain the electric potential of the control terminal relative to the second terminal of the lower-arm switch (figure 1, part 3) at the negative voltage over a period (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff2] at period between T10-T11) from a timing subsequent to a start timing of a dead time (figure 8, part starting timing of dead time VIIIA), of the dead time (figure 8, part starting timing of dead time VIIIA) immediately after the lower-arm switch serving as the target switch is switched to the off-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff2] at T10), until a point within a period over which the upper-arm switch serving as the opposing arm switch (figure 1, part 2) is set to the on-state (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; until T11), and subsequently maintain the electric potential of the control terminal relative to the second terminal of the lower-arm switch (figure 1, part 3) at the off-voltage until a next dead time is ended (figure 8, part when this direction of inductor current is detected [→], reverse phenomenon occurs at lo-switch. Therefore, the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET; the gate voltage of LO-MOSFET represented by the gate voltage of HI-MOSFET in figure 8; off-state [Voff1] between T11-T13). As presented above, Takasu discloses current detection units (figure 1, parts 5a and 5b) that detect current direction and, therefore, the reverse recovery current. Based on these detection signals (figure 1, parts 5a and 5b; output), the controller can determine the appropriate gate voltage for the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3) and which of them is involved in reverse recovery phenomenon (paragraphs [0044]- [0053]). When the direction of the current flowing from the connection point (figure 1, part middle point between 2 and 3) towards the inductive load (figure 1, part 4), the reverse recovery phenomenon occurs in the Lo-MOSFET 3 (figure 1, part 3), and the Hi-MOSFET 2  (figure 1, part 2) switches between on and off (figure 16, part direction of inductor current → ; reverse recovery at Lo)(paragraphs [0071]-[0072]). In this case, the behavior of the gate voltage for the upper-arm switch (figure 1, part 2) and the lower-arm switch (figure 1, part 3) are inverse as presented in Figure 8. This mean that the behavior of the gate voltage of LO-MOSFET is vice versa of HI-MOSFET as presented in Figure 8. The gate voltage of LO-MOSFET is represented by the gate voltage of HI-MOSFET in figure 8 and the gate voltage of HI-MOSFET is represented by the gate voltage of LO-MOSFET. Therefore, this case of control is presented in Figure 16 when the direction of inductor current → and the reverse recovery is presented in the lower-arm switch (figure 1, part 3) and the inverse of the gate voltage control presented in figure 8 describe the behavior. Additional, Figure 18 can be another example where show operation of the reverse recovery at the lower-arm switch (figure 1, part 3). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                            Supervisory Patent Examiner, Art Unit 2839